People v Gousse (2014 NY Slip Op 08662)





People v Gousse


2014 NY Slip Op 08662


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
MARK C. DILLON
ROBERT J. MILLER, JJ.


2006-04652
 (Ind. No. 606/05)

[*1]The People of the State of New York, respondent, 
vReginald Gousse, appellant.


Reginald Gousse, Elmira, N.Y., appellant pro se.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Sarah S. Rabinowitz of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 11, 2007 (People v Gousse, 43 AD3d 958), affirming a judgment of the Supreme Court, Nassau County, rendered April 19, 2006.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., SKELOS, DILLON and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court